DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Khin K. Chin (Reg. No. 66,416) on 04/26/22.
The application has been amended as follows: 
1.    (Currently Amended)   A method for determining whether an object is present on a surface of a flow channel of a flow cell, the method comprising:
irradiating the flow cell with two or more frequency modulated beams of light from a laser;
detecting first and second reflected beams of light reflected by a first surface and a second surface of the flow channel;
calculating a frequency of oscillations generated by interference with a low frequency between the first and second reflected beams of light;
determining a distance between the first surface and the second surface based on the calculated low frequency of interference oscillations; and
determining whether [[an object]] a particle is present on the surface of the flow channel based on the determined distance.
21.   (Currently Amended)  A system comprising:
a laser configured to irradiate a flow cell comprising a flow channel with two or more frequency modulated beams of light;
a photodetector configured to detect first and second reflected beams of light reflected by a first surface and a second surface of the flow channel; and
a processor comprising memory operably coupled to the processor wherein the memory comprises instructions stored thereon, which when executed by the processor, cause the processor to:
calculate a frequency of oscillations generated by interference with a low frequency between the first and second reflected beams of light;
determine a distance between the first surface and the second surface based on the calculated low frequency of interference oscillations; and
determine whether [[an object]] a particle is present on the surface of the flow channel based on the determined distance.

The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a method and system for determining whether an object is present on a surface of a flow channel of a flow cell comprising all the specific elements with the specific combination including a processor comprising memory operably coupled to the processor wherein the memory comprises instructions stored thereon, which when executed by the processor, cause the processor to: calculate a frequency of oscillations generated by interference with a low frequency between the first and second reflected beams of light; determine a distance between the first surface and the second surface based on the calculated low frequency of interference oscillations; and determine whether a particle is present on the surface of the flow channel based on the determined distance in set forth of claims 1 and 21, wherein dependent claims 2-3 and 6-20 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claim 22 is allowable by virtue of dependency on the allowed claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



April 26, 2022

						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886